Citation Nr: 1020753	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-27 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to special monthly compensation by reason of 
the need for regular aid and attendance.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from December 1939 to 
March 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2006, May 2006, and August 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

This case was previously before the Board in August 2009.  At 
that time, the Board remanded to the RO for further 
development the issues of TDIU and special monthly 
compensation by reason of the need for regular aid and 
attendance.  In that same August 2009 decision, the Board 
denied the Veteran's claim for special monthly compensation 
by reason of being housebound.  The Veteran has not appealed 
the Board's denial of this issue to the U.S. Court of Appeals 
for Veterans Claims (Court).  Therefore, with respect to that 
particular issue, the Board's August 2009 decision, which 
subsumes the prior RO decision, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1100, 20.1104 (2009).  As such, the previous claim 
for special monthly compensation by reason of being 
housebound is not before the Board at this time.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran currently has the following service-connected 
disabilities: status post amputation of the third, fourth, 
and fifth fingers of the left hand with slight impairment of 
the index finger, rated as 50 percent disabling; residuals of 
a fracture to the left wrist and hand with degenerative joint 
disease, rated as 10 percent disabling; scars of the face and 
scalp, rated as 0 percent disabling; and scars of the legs, 
rated as 0 percent disabling.  The combined service-connected 
disability rating is 60 percent (under the combined rating 
table) with consideration that his four service-connected 
disabilities are considered as one single disability due to 
their common etiology.

2.  The evidence of record reveals that the Veteran requires 
regular assistance with certain activities of daily living, 
including bathing, dressing, and feeding himself due to his 
service-connected left wrist, hand, and finger disabilities.  
In essence, he requires the daily aid and assistance of his 
spouse or another person.  

3.  The evidence does not demonstrate that the Veteran is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to special monthly 
compensation benefits by reason of being in need of aid and 
attendance of another person.  38 U.S.C.A. §§ 1114(k), (l), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.350(b), 3.352(a) (2009).  

2.  The criteria are not met for entitlement to TDIU.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 
4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As to the special monthly compensation issue, review of the 
claims folder shows compliance with the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, 
since the Board is granting the special monthly compensation 
claim, there is no need to discuss in detail whether there 
has been compliance with the notice and duty to assist 
provisions of the VCAA because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

As to the TDIU issue, review of the claims folder reveals 
compliance with the VCAA.  The duty to notify was 
accomplished by way of VCAA letters from the RO to the 
Veteran dated in February 2006, March 2006, and April 2006.  
Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his TDIU claim; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

In addition, the March 2006 and April 2006 VCAA letters 
further advised the Veteran of the elements of an effective 
date, which is assigned if an award of TDIU is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

As to the timing of VCAA notice, the Court and Federal 
Circuit Court have held that VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  In the present case, the 
RO issued all required VCAA notice prior to the August 2006 
rating decision on appeal for TDIU.  Thus, there is no timing 
error.   

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), relevant VA 
treatment records, several VA examinations, and some private 
medical records.  In response to the VCAA letters, the 
Veteran has submitted personal statements, private medical 
evidence, and a photograph.  His representative has also 
submitted argument.  In addition, in August 2009 the case was 
remanded by the Board to further assist the Veteran.  The 
Board is satisfied there was substantial compliance with its 
August 2009 remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 
(2008) (finding that only substantial compliance, rather than 
strict compliance, with the terms of a Board engagement 
letter requesting a medical opinion is required).  
Specifically, the RO was instructed to contact the Veteran to 
ascertain whether there were any outstanding VA treatment 
records since April 2008.  The RO complied by sending an 
August 2009 letter to the Veteran requesting that he identify 
any additional VA treatment records.  In addition, the RO was 
instructed to schedule the Veteran for a VA examination to 
ascertain whether his service-connected disorders prevented 
him from securing gainful employment.  The RO has complied 
with this instruction as well.  Overall, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009).

Governing Laws and Regulations with Analysis - Special 
Monthly Compensation

The Veteran is already in receipt of special monthly 
compensation benefits for loss of use of his left hand at the 
rate set forth at 38 U.S.C.A. § 1114(k).  See also C.F.R. 
§ 3.350(a).  This award has been in effect since March 6, 
1942.  Further, in the August 2009 Board decision, the 
Veteran was already denied entitlement to additional special 
monthly compensation benefits based on being housebound as 
set forth at 38 U.S.C.A. § 1114(s).  However, he presently 
seeks additional entitlement to special monthly compensation 
benefits based on the need for regular aid and attendance at 
the higher rate set forth at 38 U.S.C.A. § 1114(l).  
  
Review of the claims folder reveals that the Veteran 
currently has the following service-connected disabilities:  
status post amputation of the third, fourth, and fifth 
fingers of the left hand with slight impairment of the index 
finger, rated as 50 percent disabling; residuals of a 
fracture to the left wrist and hand with degenerative joint 
disease, rated as 10 percent disabling; scars of the face and 
scalp, rated as 0 percent disabling; and scars of the legs, 
rated as 0 percent disabling.  The combined service-connected 
disability rating is 60 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  

Special monthly compensation under 38 U.S.C.A. § 1114(l) and 
38 C.F.R. § 3.350(b) is payable as the result of service-
connected disability if the Veteran has an anatomical loss or 
loss of use of both feet, or of one hand and one foot; has 
blindness in both eyes with visual acuity of 5/200 or less; 
is permanently bedridden; or is so helpless as to be in need 
of regular aid and attendance of another person. 

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).
 
"Bedridden," i.e., the Veteran is actually required to remain 
in bed, will be a proper basis for the determination.  Id. 

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  See generally Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (eligibility for special monthly compensation by 
reason of regular need for aid and attendance requires that 
at least one of the factors set forth in VA regulation is 
met, but not all).  The particular personal functions that 
the Veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the Veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the Veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the Veteran's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirements of personal 
assistance from others.  38 C.F.R. § 3.352(a).  

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

The Veteran is 90 years old.  He contends that his service-
connected disabilities prevent him from engaging in many 
activities of daily living without regular aid and attendance 
of another.  He indicates that his health is worsening, and 
it is difficult for him to leave his house in order to 
travel.  He requires help with chores, washing clothes, and 
fixing meals.  See December 2006 Notice of Disagreement; 
August 2007 Substantive Appeal; July 2009 Appellant's Brief.  
It is notable that the Veteran also has significant 
nonservice-connected disorders to include prostate cancer 
residuals, dementia, hearing loss, chronic obstructive 
pulmonary disease (COPD), coronary artery disease, and 
chronic back, knees, and hip pain.  See VA treatment records 
dated in April 2005, June 2006, May 2007, December 2007, and 
April 2008.

With regard to aid and attendance, the January 2010 VA aid 
and attendance examiner noted that the Veteran was 90 years 
old, lives with his wife, and was brought to the examination 
by his son.  He only leaves the home to go to medical 
appointments.  The Veteran requires assistance putting on his 
clothes due to his service-connected left hand and finger 
disorders.  He also requires assistance bathing in the shower 
due to his service-connected left hand and finger disorders.  
His wife and daughter help him bathe.  His wife occasionally 
helps him shave as well.  He already has been awarded special 
monthly compensation for his left hand due to functional loss 
of use.  The VA examiner noted an essentially nonfunctioning 
left hand due to service-connected disability.  He can only 
feed himself with his right hand.  An April 2007 photo of his 
left hand submitted by the Veteran visually corroborates his 
readily apparent difficulties using his left hand.  Earlier 
VA orthopedic examinations dated in July 2002 and March 2006 
reflect that the Veteran has a limited ability to grip or 
carry and marked limitation of function in his service-
connected left hand.  A private treatment letter from Dr. T. 
Waites, MD., dated in April 2006 assessed that the Veteran 
was "unable to take care of himself."  This evidence 
reflects the necessity of the regular aid and attendance of 
another family member, due to his service-connected 
disabilities, in particular his left finger and left hand / 
wrist disabilities.  38 C.F.R. § 3.352(a).  It does not 
appear the Veteran would be able to take care of himself 
without the regular assistance of another.  

The Board concedes the Veteran is diagnosed with numerous 
nonservice-connected disorders to include prostate cancer 
residuals, dementia, hearing loss, COPD, coronary artery 
disease, and chronic back, knees, and hip pain.  Admittedly, 
these disorders have a significant impact on the Veteran's 
health, and also necessitate the regular aid and attendance 
of others.  In fact, the January 2010 VA aid and attendance 
examiner emphasized that the Veteran's need for aid and 
attendance was more due to his nonservice-connected dementia 
and COPD.  He also suffers from incontinence of urine and 
stool, secondary to his dementia, but not related to his 
service-connected problems.  He is not capable of managing 
his financial affairs due to his dementia.  He has shortness 
of breath and difficulty moving due to his COPD.  VA 
treatment records dated from 2005 to 2008 also document 
instances of falls and the use of a walker, cane, and 
wheelchair due to his nonservice-connected hip, back, and 
knee disorders.  

Regardless, overall, VA and private treatment records 
corroborate that the severity of the Veteran's service-
connected disorders, standing alone, would necessitate the 
regular aid and attendance of another for certain activities 
of daily living.  See Turco, 9 Vet. App. 224 (eligibility for 
special monthly compensation by reason of regular need for 
aid and attendance requires that at least one of the factors 
set forth in VA regulation is met, but not all).  
Consequently, it is apparent from the medical evidence that 
the basic requirements for special monthly compensation on 
the account of regular aid and attendance have been met.  
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352.  Therefore, 
resolving any doubt in the Veteran's favor, the Board finds 
the evidence supports special monthly compensation for 
regular aid and attendance.  38 U.S.C.A. § 5107(b).    

Governing Laws and Regulations with Analysis - TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

But for the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

In this case, the Veteran and his representative contend that 
he is unable to secure gainful employment due to his service-
connected disabilities since 1998.  The Veteran has 
previously worked as a manager at a tractor dealership and 
also at a Veteran's Service Organization (VSO), but he 
contends the latter was merely marginal employment based on 
his low income.  He states that his health began to 
especially decline in 2007, making it impossible to work.  He 
completed three years of high school.  He is currently 90 
years of age.  See January 2006 informal claim; February 2006 
Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940); March 2006 Request for 
Employment Information (VA Form 21-4192); August 2007 
Substantive Appeal; May 2010 Appellant's Brief.  

As noted above, review of the claims folder reveals that the 
Veteran currently has the following service-connected 
disabilities:  status post amputation of the third, fourth, 
and fifth fingers of the left hand with slight impairment of 
the index finger, rated as 50 percent disabling; residuals of 
a fracture to the left wrist and hand with degenerative joint 
disease, rated as 10 percent disabling; scars of the face and 
scalp, rated as 0 percent disabling; and scars of the legs, 
rated as 0 percent disabling.  The combined service-connected 
disability rating is 60 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  Therefore, the percentage criteria 
for TDIU are met, since his four service-connected 
disabilities are considered as one single 60 percent 
disability due to their common etiology.  38 C.F.R. 
§ 4.16(a).

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

In this regard, the Board finds that the criteria for 
awarding TDIU are not met.  38 C.F.R. § 4.16.  The current 
evidence of record, as a whole, does not support the 
conclusion that the Veteran is unemployable due to his 
service-connected disabilities.  The July 2002 VA scar 
examiner assessed no significant residuals from his service-
connected scars.  More importantly, the January 2010 VA 
examiner, after a review of the claims folder and a 
discussion of relevant evidence, opined that the Veteran's 
service-connected left wrist and finger and facial scar 
disabilities would not prevent the Veteran from working in a 
sedentary environment.  And once again, his advancing age 
cannot be considered for purposes of TDIU.  38 C.F.R. § 4.19.  
Although VA treatment records, VA examinations, and private 
treatment records do document symptoms and impairment from 
his service-connected disabilities, it important to note that 
none of these records supports the contention that his 
service-connected disorders, standing alone, prevent the 
Veteran from securing gainful employment.  This January 2010 
VA examiner's opinion provides clear evidence against the 
Veteran's TDIU claim, and outweighs the Veteran's lay 
assertions of service-connected unemployability and the other 
medical evidence of record.  Moreover, persons with a high 
school education and work experience routinely perform many 
jobs that are primarily sedentary, at a desk or work bench.  

The Board emphasizes it may not consider the effects of 
intercurrent or nonservice-connected disabilities when 
assessing unemployability.  38 C.F.R. § 4.19.  In this 
regard, the January 2010 VA examiner opined that the 
Veteran's nonservice-connected COPD and dementia would 
definitely prevent either sedentary or physical employment.  
In the present case, several private physicians have opined 
the Veteran is unemployable due to his bad health.  See 
January 2006 Dr. R. opinion; April 2006 Dr. T.W. opinion.  
However, these physicians did not specifically indicate 
whether his unemployability was due to his service-connected 
disorders alone.  Moreover, the Veteran lay statements have 
related nonservice-connected bowel and bladder incontinence 
as affecting his daily routine.  See June 2006 statement; 
April 2009 statement.  Similarly, in the Veteran's February 
2006 Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940), the Veteran himself 
asserts he cannot work due to his nonservice-connected heart 
and cancer disabilities.  There was no mention of his 
service-connected disorders in this application.  A March 
2006 Request for Employment Information (VA Form 21-4192), as 
completed by the Veteran's former VSO employer, states that 
he stopped working in 2006 due to bad health, but again there 
is no mention of his service-connected disorders.  Moreover, 
overall, the post-service VA, private, and lay evidence of  
record, as a whole, provide evidence against his TDIU claim 
as they indicate the severe nature of his nonservice-
connected disabilities.  

The Board acknowledges that the Veteran worked part-time with 
a VSO up until January 2006.  In this regard, the income the 
Veteran reports in 2006 mostly likely places him below the 
poverty level.  The weighted average poverty threshold 
established for 2006 for one person as established by the 
Bureau of the Census is $10,294. The Veteran credibly claims 
he did not earn more than $8,400 a year during that period.  
Marginal employment, i.e., earned annual income that does not 
exceed the poverty threshold for one person, is not 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  Marginal employment may also be held to exist, on 
a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).  Marginal employment may also be 
considered to exist when income exceeds the poverty threshold 
but is earned, for example, in a protected environment, such 
as a family business or sheltered workshop.  38 C.F.R. § 
4.16(a).  Failure to consider the particular circumstances 
under which the Veteran has maintained employment in 
determining the appropriate disability evaluation is 
remandable error.   Bowling v. Principi, 15 Vet. App. 1, 12 
(2001).  

In the present case, the Board has determined that the 
Veteran's employment in 2006 with a VSO was only marginal 
employment, as opposed to substantially gainful employment.  
But regardless, as discussed in detail above, the evidence 
demonstrates overall that the Veteran's nonservice-connected 
disorders are what prevent him from obtaining gainful 
employment, only allowing him to secure marginal employment.  

As the preponderance of the evidence is against the TDIU 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
ORDER

Special monthly compensation by reason of being in need of 
aid and attendance of another person is granted.    

Entitlement to TDIU is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


